Barker, J.
The ruling that upon the whole evidence the plaintiff was not entitled to recover was right. While it was proper and necessary for her to cross the tracks to reach the platform from which she was to take her train when it should arrive, there was no reason for crossing when she did, and there was no inducement or invitation held out to her to cross the tracks when she did. Although when she stepped from the platform she looked in both directions, her view of the track upon which she might expect the immediate approach of a train was wholly obstructed by the train going out upon the nearest track, immediately behind which she stepped, and to go upon the other track without looking to see' whether a train was approaching upon it was equivalent to attempting to cross that track without looking at all for the approach of a train from the *265direction in which trains approached on that track. When she had crossed the first track, and had reached the space six feet wide between the two tracks, the train which was leaving the station upon the first track no longer obstructed her view of the other track, upon which the express was coining at the rate of from twenty to thirty miles an hour.- Her failure to look for or to see it until she was upon the second track was negligence which prevents her from recovering in this action. Mayo v. Boston Maine Railroad, 104 Mass. 137, 143. Young v. Old Colony Railroad, 156 Mass. 178. Connolly v. New York & New England Railroad, 158 Mass. 8. Buckley v. Old Colony Railroad, 161 Mass. 26. Exceptions overruled.